DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in reply to the communications filed on November 19, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-6, 13, and 15-18 are currently pending.  Claims 1, 13, and 15 have been amended.    Claims 7-12 have been cancelled.  Claims 16-18 are newly added.  Claims 1-6, 13, and 15-18 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1-6, 13, and 15-18 under 35 U.S.C 101 has been withdrawn in view of Applicant’s amendments.
Regarding the rejection of claims 1-6, 13, and 15-18 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103, Applicant’s arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims and are thus moot in view of the new grounds of rejection.  Still, to offer further transparency as to Examiner’s interpretation of the claims, Examiner offers the following supplemental explanation: 
The Examiner notes, with regard to the limitation of claim 1, and similarly claim 13, reciting “software configured to interpret the voice input from the customer to identify relevant search variables based on the voice input from the customer and on previous input from and product purchases of prior customers, to perform a product search of a product database associated with available products of a retail establishment based on the relevant search variables, and to return one or more resulting products of likely interest to the customer in response to the product search” (emphasis added) – the emphasized language of this limitation is merely a statement of intended use.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone. (MPEP 2114; In re Swineheart, 169 USPQ 226; In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). (See, e.g., In re Otto, see also, Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)("whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites "wherein the software comprises an administrative server containing the product database associated with the available products of the retail establishment and rules for identifying the one or more resulting products of likely interest" (emphasis added). 
The recited subject matter of claim 1 does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which the Applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which an administrative server contains the product database associated with rules for identifying the one or more resulting products of likely interest.
It is noted that this is not an enablement rejection. Applicant's failure to disclose any meaningful structures/algorithms regarding these limitations raises questions concerning whether Applicant truly had possession of these features at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 2 recites "wherein the software comprises an administrative server containing the product database associated with the available products of the retail establishment and rules for identifying the one or more resulting products of likely interest" (emphasis added).  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. 
As discussed above, the disclosure does not disclose any meaningful structure/algorithm explaining how an administrative server contains the product database associated with rules for identifying the one or more resulting products of likely interest.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Solomon (US PGP 2011/0153614).

Examiner Note:  Claims 1-6 and 15-18  set forth a "system" in the preamble which is interpreted to be an assembly of physical elements. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) (Machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.).  Accordingly, once the structural limitations of the claims are satisfied, the system as a whole is satisfied – the manner of operating the device does not differentiate an apparatus claim from the prior art.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

As per claim 1, Solomon teaches [a]system for providing interactive shopping assistance to customers in a retail environment using voice comprising: 
an input/output device that receives voice input from a customer and outputs information to the customer, the voice input from the customer identifying one or more characteristics of one or more products of possible interest to the customer; (Solomon: Figs. 103, 108, 109; Para [0251]-[0252] (Here, the user is able to instruct the inventory control system to perform some action. For example, as described in detail below, exemplary uses for the inventory control system are to (a) find an item; (b) input data; (c) locate or place an item for storage; (d) initiate the above-described “forget me not” feature; (e) remove an item from the system database; or (f) exit the program altogether. Preferably, the voice recognition engine keys into a specific command such as “find”, “input”, “locate”, etc. to determine the proper course of action for the user.); Para [0266] (With speech recognition, the user may, at any point while navigating the menus or providing the system with instructions or information, use voice commands to operate different aspects of the inventory control system software. For example, with respect to step (512), the user may use voice commands to “enter information”—and then describe the information to be entered into the form field for printing. Likewise, the user may use similar commands to enter information into the line item fields described with respect to steps (464)-(506) described with respect to FIG. 105. Additionally, the user may use keyword voice commands (e.g. verb-based commands) to skip to different functions (e.g. finding an item (446)); Fig. 8 (“User speaks “Find running shoes” 566); Para [0278]-[0279] (When the keywords recognized by the speech recognition system or otherwise entered by the keyboard/keypad are correct, the system searches the database for the keywords (640), e.g. in accordance with the search steps shown and described with respect to FIG. 108. Similarly, the search results are then displayed (642)); Para [0276] (One advantage of the search function described above with respect to FIG. 108 is that the user is not required to remember the exact product name, the exact product location, or even the location of the product within the hierarchal database. This is particularly advantageous and more efficient than the more traditional menus system described with respect to FIG. 107 because the user is not required to remember or track through the various sub-categories of information. Instead, the user only needs to remember some form of description of the item endeavoring to be located. The search does not even need to be specific to the name or product description, but could 
software configured to interpret the voice input from the customer to identify relevant search variables based on the voice input from the customer and on previous input from and product purchases of prior customers, to perform a product search of a product database associated with available products of a retail establishment based on the relevant search variables, and to return one or more resulting products of likely interest to the customer in response to the product search ((Solomon: Figs. 103, 109; Para [0252]-[0253] (Preferably, the voice recognition engine keys into a specific command such as “find”, “input”, “locate”, etc. to determine the proper course of action for the user. Of course, the commands are not simply limited to one word such as “find”. In this respect, the system may endeavor to activate the “find” function should the user say “acquire”, “attain”, “get”, “obtain”, “procure”, etc. In this respect, the speech recognition software identifies the command and the inventory control system determines the course of action.); Para [0278] (FIG. 109 illustrates a flowchart showing the logic steps behind the operation of the find an item (446) function described above, such as with respect to FIG. 108. When the user speaks the phrase “find running shoes,” the inventory control system software parses out the “find” language from the rest of the statement that requests “running shoes”. The “find” language initiates the find an item step (446) shown in FIG. 109. The next step of informing the system of the desired product (626) preferably occurs automatically when “running shoes” is differentiated from “find” when the user issues the “find running shoes” command. Accordingly, the system speech recognition software receives and interprets the request (628))
performs a product search based on the interpreted input and returns one or more products that correspond to the interpreted input; and (Solomon: Figs. 103, 108, 109; Para [0279] (When the keywords recognized by the speech recognition system or otherwise entered by the keyboard/keypad are correct, the system searches the database for the keywords (640), e.g. in accordance with the search steps 
a product database storing product location information; (Solomon: Para [0010] (storing product information in a database and accepting location information for storage in the database in association with the product information. The location information preferably includes at least two pieces of information. First, a physical location where the product is stored. This enables the user to identify the general area where the product is stored. The second being the specific product location where the product is stored at the physical location.); Para [0127] (With that information, the user may retrieve the location of tangible items stored within the database by simply speaking one or more commands.))
server code configured to generate a highlight instruction based on the product location information and at least one of the one or more resulting products; (Solomon:  Fig. 67, Para [0182] (A computer program stored within the memory 156 includes at least one program, executed by the processor 154, which operates the various functions including, without limitation, control, monitoring, and printing functions, when the processor 154 receives electrical signals from the user interface 144 and/or identification information based on a barcode scan or RFID scan from the data reader 152.); Fig. 73; Para [0197]-[0198] (With particular reference again to FIG. 73, in a particularly preferred embodiment, the inventory control system 140 includes means for locating the position of a particular item in a given storage unit 16. An example of such means includes a light 184 which can be used to view the object 182 in the drawer 14 or on the shelf 15. In a particularly preferred embodiment, the light source 184 is moved or selectively illuminated so as to shine directly onto the portion of the drawer 14 or shelf 15 containing the object. For example, the light source 184 may comprise a single light emitting diode (LED), a plurality of LEDs, or a set of LEDs that illuminate a specific portion of the drawer 14 or shelf 15 where the desired object is to be found.); Para [0009] (receiving a command to execute a function in relation to the products in the database, searching the database for one or more products associated with a keyword, and displaying those products in regard to executing the command.))
a connected lighting display system configured to light a shelf location in the retail establishment holding the at least one of the one or more resulting products in response to the highlight instruction. (Solomon:  Fig. 73; Para [0197]-[0198] (With particular reference to FIG. 73, in a particularly preferred 

Examiner note: The Examiner notes, with regard to the limitation reciting “software configured to interpret the voice input from the customer to identify relevant search variables based on the voice input from the customer and on previous input from and product purchases of prior customers, to perform a product search of a product database associated with available products of a retail establishment based on the relevant search variables, and to return one or more resulting products of likely interest to the customer in response to the product search” (emphasis added) – the emphasized language of this limitation is merely a statement of intended use.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone (MPEP 2114; In re Swineheart, 169 USPQ 226; In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). (See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. Court held that the intended use of hair curling was of no significance to the structure and process of making.); see also, Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)("whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)
As per claim 2, Solomon teaches wherein the software comprises an administrative server containing the product database associated with the available products of the retail establishment and rules for identifying the one or more resulting products of likely interest.  (Solomon: Para [0009] (receiving a command to execute a function in relation to the products in the database, searching the database for one or more products associated with a keyword, and displaying those products in regard to executing the command.); Para [0010] (storing product information in a database and accepting location information for storage in the database in association with the product information. The location information preferably includes at least two pieces of information. First, a physical location where the product is stored. This enables the user to identify the general area where the product is stored. The second being the specific product location where the product is stored at the physical location.); Para [0220]-[0223] (The inventory control system 140′ may be deployed in specific environments, such as a medical office, hospital, law office, manufacturing environment, grocery store, retail outlet, etc., wherein the menus may be specific to particular products specific to that particular practice. The food item submenu 276 may include further submenus and/or other options for manually inputting information into the database to properly identify specific features of the food item 262 being stored within the inventory control system 140.); Para [0233] (Another important aspect of the inventory control system 140′ is the capability to locate and retrieve items originally entered into the system. FIG. 99 is a flowchart illustrating a process of removal (366). The first step is to identify the item to be retrieved (368). Recall that the inventory control system 140′ generally includes the universal remote 228. Accordingly, the user may search for an item to be retrieved by interfacing with a search program programmed into the universal remote 228. Information of items within the inventory control system 140′ may be stored in a database local to the universal remote 228 or remote in the system database 232. When the information is remote, the universal remote 228 directly communicates with the database 232 in real-time. The user may search by virtually any type of product feature identified, e.g., in steps (260)-(288), (312)-(326), (338)-(348) or (352)-(360). Searches may be category-based, keyword-based, feature-based (e.g. purchase date, expiration date, etc.) or by some other menu-based logic search.); Fig. 67).

As per claim 4, Solomon teaches wherein the voice input/output device comprises a speaker and a microphone.  (Solomon:  Para [0251], [0252], [0255], [0257], [0272]) 

As per claim 5, Solomon teaches wherein the input/output device further comprises a visual display screen.  (Solomon: [0252], [0272]) 

As per claim 6, Solomon teaches further comprising an loT hub that receives physical location characteristics of the one or more resulting products and communicates the physical location characteristics to a microcontroller that controls the connected lighting display system. (Solomon: Para [0216]-[0218] (The universal remote 228 may connect to the Internet such that the coordinates of the item 230 provided by the GPS sensor 234 integrate into an online map system (e.g. Google maps). The online map may guide the user from the user's current position to the location of the item 230.); Para [0235] (Accordingly, the next step is to identify the specific location of the item 230 by use of the universal remote 228 and the RFID tag (372). The universal remote 228 includes an RFID-laser light beam that directs the user to the specific location of the item 230 when in range. The user can retrieve the item by following the laser-light beam to the location of the item 230. In some cases it is necessary to determine whether the item is stored in the storage and retrieval system (374). Accordingly, when the item 230 is stored within the storage and retrieval system, the storage and retrieval system presents the bin and drawer having the desired item to the user (376). The user may then activate the RFID-laser light beam to guide the user to the item (378). The laser light beam on the universal remote 228 preferably creates a line-of-sight beam in the direction of the item 230. When in the storage and retrieval system, the laser light beam points to a specific product having the identified RFID label thereon. When not in the storage and retrieval system, the laser light beam preferably directs the user to a specific location where the item 230 is located. Here, the universal remote 228 also creates a line-of-sight to the item with the laser light beam.); Fig. 73; Para [0197]-[0198] (With particular reference to FIG. 73, in a particularly preferred embodiment, the storage unit 16 is capable of holding one or more drawers 14, as well as one or more shelves 15, such as on tracks 17 formed within the storage unit 16. This enables multiple objects to be stored within the storage unit 16, with a drawer 14 or shelf 15 selectively extended, as illustrated in FIG. 

As per claim 13, this claim is substantially similar to claim 1 and is therefore rejected in the same manner as this claim, as set forth above.  

As per claim 15, Solomon teaches wherein the input/output device comprises a conversational bot with a speech API for converting voice input to text and a natural language processing engine for analyzing the text, and further wherein the conversational bot outputs in spoken-form the one or more resulting products to customers. (Solomon: Para [0249] (This inventory control system application is particularly advantageous because it operates with speech recognition software to anticipate and respond to certain directions given by the user.); Para [0251] (One advantage of the inventory control system described herein is that it is able to process spoken information to find a product or carry out an operation. In essence, the speech recognition technologies used to reproduce words is utilized in a search function that allows the user to find information without going through the tedious menus described above. Speech recognition is currently used in dictation applications where words spoken into a microphone are reproduced in a word processor. Speech recognition may include single command instructions to operate an electronic device such as a computer. In each application described above, the words spoken are tied to a specific word, action or purpose—similar to stepping a user through the aforementioned hierarchal menu system.); Para [0252] (Preferably, the voice recognition engine keys into a specific command such as “find”, “input”, “locate”, etc. to determine the proper course of action for the user. Of course, the commands are not simply limited to one word such as “find”. In this respect, the system may endeavor to activate the “find” function should the user say “acquire”, “attain”, “get”, “obtain”, “procure”, etc. In this respect, the speech recognition software identifies the command and the inventory 

Examiner Note: The Examiner notes that regarding the limitation “wherein the conversational bot outputs in spoken-form the one or more resulting products to customers [emphasis added]” -- what is output in spoken-form is merely nonfunctional descriptive material and is not functionally involved in the steps recited.  Specifically, “the one or more resulting products to customers” is nonfunctional descriptive material as the output in spoken-form would be performed the same regardless of the specific output spoken.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

As per claim 16, Solomon teaches further comprising a shelf insert configured to light up in order to highlight the at least one of the one or more resulting products. (Solomon:  Fig. 73 (184); Para [0197]-[0198] (With particular reference to FIG. 73, in a particularly preferred embodiment, the storage 

As per claim 17, Solomon teaches wherein the shelf insert sits on top of the shelf location. (Solomon:  Fig. 73 (184); Para [0197]-[0198] (With particular reference again to FIG. 73, in a particularly preferred embodiment, the inventory control system 140 includes means for locating the position of a particular item in a given storage unit 16. An example of such means includes a light 184 which can be used to view the object 182 in the drawer 14 or on the shelf 15. In a particularly preferred embodiment, the light source 184 is moved or selectively illuminated so as to shine directly onto the portion of the drawer 14 or shelf 15 containing the object)).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Landau (US PGP 2008/0270398).
As per claim 3, Solomon teaches wherein the software further comprises . . . use prior customer interactions with the system to return one or more products that more directly correspond to the interpreted input. (Solomon:  Para [0225] (Once the information for an unknown item is entered into the database, either automatically in step (256) and/or manually in step (258), the database assigns the item a product identification number (290), as shown in FIG. 96. The product identification number is a locator number that the inventory control system 140′ uses to properly identify items previously entered in steps (256) and (258))
Solomon, however, does not explicitly disclose that it is artificial intelligence capabilities that uses prior customer interactions with the system to return one or more products that more directly correspond to the interpreted is done with artificial intelligence capabilities. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention. 
For example, Landau teaches wherein the software further comprises artificial intelligence capabilities to learn from prior customer interactions to return one or more resulting products.  (Landau: 
This known technique is applicable to the method of Solomon as they both share characteristics and capabilities, namely, they are directed to returning products based on input. 
One of ordinary skill in the art would have recognized that applying the known technique of Landau would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Landau to the teachings of Solomon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such artificial intelligence capabilities features into similar methods.  Further, applying the artificial intelligence capabilities to learn from prior customer interactions to return one or more resulting products to the teachings of Solomon would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve the efficiency and effectiveness of electronic commerce sites offering products to buyers and improve the way sellers determine what and how to present their available products to potential buyers (Landau: Para [0002]-[0011]).




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Massaro (US PGP 2002/0034067). 
As per claim 18, Solomon teaches wherein the shelf insert includes a horizontal shelf component . . . (Solomon:  Fig. 73 (184); Para [0197]-[0198] (With particular reference again to FIG. 73, in a particularly preferred embodiment, the inventory control system 140 includes means for locating the position of a particular item in a given storage unit 16. An example of such means includes a light 184 which can be used to view the object 182 in the drawer 14 or on the shelf 15. In a particularly preferred embodiment, the light source 184 is moved or selectively illuminated so as to shine directly onto the portion of the drawer 14 or shelf 15 containing the object)).
Solomon, however, does not explicitly disclose that the shelf insert includes a front face including a light strip. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.
For example, Massaro teaches wherein the shelf insert includes a horizontal shelf component and a front face, the front face including a light strip (Massaro: Fig. 1; Para [0028]-[0031] (An alternative display system is the use of a fully integrated display strip that is the full length of a standard store shelf edge or shelf section (about 4′ long) and the display view is distributed along the entire strip. Such a system can be composed of the newer Organic Light Emitting Device (OLED) technology and such a system eliminates the need for individual display modules for each sales item. In the display strip embodiment, the display strip is interactive with the BUSM in determining the boundaries of the different products on the shelf and the location of information to be displayed across the entire face of the display strip. The display strip has a set of photocell detectors or photo sensors, either infrared or optical, and a display locating light system both located and distributed across the top of the strip. Product location and product boundaries on the shelf are determined by manually illuminating that photo sensor which resides directly underneath and opposite the shelf item. A small display light indicator is activated at the photo sensor to indicate that the product has been electronically located.))
This known technique is applicable to the method of Solomon as they both share characteristics and capabilities, namely, they are directed to lights for shelf indication. 
Massaro would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Massaro to the teachings of Solomon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such light strip features into similar methods.  Further, applying the shelf insert including a horizontal shelf component and a front face, the front face including a light strip to the shelf insert of Solomon would have been recognized by those of ordinary skill in the art as resulting in an improved method that would eliminate the need for individual display modules for each sales item (Massaro: Para [0029]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tadajewski (US PGP 2016/0110782) – disclosing smart lights in a retail locationU.S. patent and trademark office receives NthDegree technologies worldwide's patent application for LED shelf light for product display cases. (2014, Sep 12). Global IP News.Lighting Patent News Retrieved from https://dialog.proquest.com/professional/docview/1561463901?accountid=131444
Gustafson (US PGP 2016/0300570) – chatbot verbal output 
Falls (US PGP 2008/0255894) – shelving lights 
“U.S. patent and trademark office receives NthDegree technologies worldwide's patent application for LED shelf light for product display cases.” (2014, Sep 12). Global IP News.Lighting Patent News Retrieved from (https://dialog.proquest.com/professional/docview/1561463901?accountid=131444)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625